United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3627
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Barvarito Garcia-Longoria

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                           Submitted: December 14, 2015
                              Filed: April 27, 2016
                                  ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.
                         ____________

LOKEN, Circuit Judge.

       Barvarito Garcia-Longoria drove his estranged wife and their daughter from
Omaha into neighboring Iowa, threatened to kill his wife, discharged a firearm
multiple times, then drove back to Omaha and gave his wife the gun. His wife called
the police and turned in the gun. Indicted on five counts, Garcia-Longoria pleaded
guilty to being a felon in possession of a firearm, see 18 U.S.C. § 922(g)(1), admitting
at the plea hearing that he had a prior third degree felony conviction for assaulting a
police officer in violation of Neb. Rev. Stat. § 28-931(1) (2006).

       Garcia-Longoria’s presentence investigation report (PSR) recommended
increasing his base offense level by 6 to level 20 because the prior felony conviction
was for a crime of violence. See U.S.S.G. § 2K2.1(a)(4)(A). Garcia-Longoria did not
object. The district court1 adopted a base offense level of 20, resulting, with other
enhancements, in an advisory guidelines range of 78 to 97 months in prison. The
court sentenced Garcia-Longoria to 84 months, to be followed by three years of
supervised release and likely deportation to Mexico. Garcia-Longoria appeals his
sentence, arguing the district court committed plain error in determining that his past
felony conviction was for a crime of violence. Without that determination, he argues,
his base offense level would be 14 and his advisory guidelines range would be 41 to
51 months in prison. Reviewing this issue de novo, we affirm. See United States v.
Malloy, 614 F.3d 852, 856 (8th Cir. 2010) (standard of review), cert. denied sub nom.
Kluge v. United States, 131 S. Ct. 3023 (2011).

        Section 2K2.1(a)(4)(A) provides that the base offense level for a felon-in-
possession offense is 20 if the defendant committed the offense after “sustaining one
felony conviction of either a crime of violence or a controlled substance offense.” As
relevant here, “crime of violence” is defined to include “any offense under federal or
state law, punishable by imprisonment for a term exceeding one year, that . . . has as
an element the use, attempted use, or threatened use of physical force against the
person of another.” See U.S.S.G. § 2K2.1, comment. (n.1), incorporating by reference
§ 4B1.2(a)(1). In construing an analogous term -- the definition of “violent felony”
in the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i) -- the Supreme Court
has held that “physical force” is synonymous with “violent force -- that is, force


      1
        The Honorable John A. Jarvey, Chief Judge of the United States District Court
for the Southern District of Iowa.

                                         -2-
capable of causing physical pain or injury to another person.” Johnson v. United
States, 559 U.S. 133, 140 (2010).

       In determining whether an offense falls within this definition, “we focus on the
generic elements of the offense and not on the specific facts underlying the
conviction.” Malloy, 614 F.3d at 857 (quotation and alteration omitted). If the
elements of the statutory offense are listed in the disjunctive, defining offenses “some
of which require violent force and some of which do not, the ‘modified categorical
approach’ . . . permits a court to determine which statutory phrase was the basis for
the conviction by consulting the trial record -- including charging documents, plea
agreements, transcripts of plea colloquies, findings of fact and conclusions of law
from a bench trial, and jury instructions and verdict forms.” Johnson, 559 U.S. at 144
(citations omitted).

       The prior conviction here at issue was Garcia-Longoria’s violation of Neb. Rev.
Stat. § 28-931(1), which provides that a person “commits the offense of assault on an
officer . . . in the third degree if: [h]e or she intentionally, knowingly, or recklessly
causes bodily injury . . . [t]o a peace officer . . . while such officer is engaged in the
performance of his or her official duties.” “Bodily injury” is defined as “physical
pain, illness, or any impairment of physical condition.” Neb. Rev. Stat. § 28-109(4).
In Malloy, we held that an Iowa conviction for committing the offense of interference
with official acts was a crime of violence under the force clause of U.S.S.G.
§ 4B1.2(a)(1); because an element of the statute was that the offender “inflicted bodily
injury” upon a peace officer, we found it “difficult, if not impossible, to imagine how
the charged conduct could be carried out without actually using physical force against
the person of another.” 614 F.3d at 860 (quotation omitted); accord United States v.
Perry, 531 F. App’x 770, 771 (8th Cir. 2013). The same is true of the bodily injury
element in Neb. Rev. Stat. § 28-931(1), as this statute has been applied by the
Supreme Court of Nebraska. See, e.g., State v. Melton, 477 N.W.2d 154, 156 (Neb.
1991).

                                           -3-
       On appeal, Garcia-Longoria argues that the Nebraska statute’s mens rea
provision distinguishes this case from our decision in Malloy. Whereas the Iowa
statute in Malloy required proof that the offender “inflicted bodily injury,” clearly
describing a purposeful act, Neb. Rev. Stat. § 28-931(1) is violated if the offender
“intentionally, knowingly, or recklessly causes bodily injury” to a police officer.
Therefore, he argues, Neb. Rev. Stat. § 28-931(1) is not categorically a crime of
violence, relying on our prior decisions holding that, at least in some circumstances,
a crime involving a mens rea of mere recklessness does not qualify as a crime of
violence. See United States v. Ossana, 638 F.3d 895, 900-03 & n.6 (8th Cir. 2011);
compare United States v. Boose, 739 F.3d 1185, 1187 (8th Cir. 2014), and United
States v. Dawn, 685 F.3d 790, 795 (8th Cir. 2012) (following Ossana), with United
States v. Kosmes, 792 F.3d 973, 977 (8th Cir. 2015) (distinguishing Ossana), cert.
denied, ___ S. Ct. ____ (2016).2

       There is a rather obvious, and ultimately fatal, flaw to this contention.
Paragraph 31 of Garcia-Longoria’s PSR, to which he did not object, described his
conviction for third degree assault as involving far more than reckless conduct. Citing
a “presentence report,” the PSR stated that Garcia-Longoria resisted an officer
responding to a call regarding a “cutting” and “struck the officer in the face with his
fist.” Therefore, the government logically contends, even if “recklessly” assaulting
a police officer would not be a crime of violence under the force clause, Garcia-
Longoria was convicted for punching a police officer in the face, an intentional
violation of the Nebraska statute that was a crime of violence.

      Garcia-Longoria has two responses to the government’s contention. First,
relying on Descamps v. United States, 133 S. Ct. 2276 (2013), he argues that, because

      2
        Unlike the statutes at issue in Ossana, Dawn, and Boose, Garcia-Longoria has
not cited, and we have not found, any Nebraska reported decision in which a violation
of Neb. Rev. Stat. § 28-931(1) was predicated on defendant causing bodily injury to
an officer by recklessly driving a motor vehicle.

                                         -4-
all the mens rea elements of Neb. Rev. Stat. § 28-931(1) are contained in one
subsection, the statute is textually indivisible and therefore the modified categorical
approach cannot be used to distinguish between prior convictions for intentional and
reckless violations. This contention, though creative, is without merit. It is contrary
to the Supreme Court’s analysis applying the comparable force clause at issue in
Johnson, where the Court noted that the mens rea alternatives in a state statute
defining battery were stated in the disjunctive, permitting the prosecution to prove
either that the defendant “‘intentionally struck’ the victim, or that he merely ‘actually
and intentionally touched’ the victim.” 559 U.S. at 137 (alterations omitted).

       Even more significantly, in the Court’s post-Descamps decision in United
States v. Castleman, the statute at issue defined assault as including “intentionally,
knowingly or recklessly causing bodily injury to another.” 134 S. Ct. 1405, 1413
(alterations omitted). In ruling for the government, the Court acknowledged but then
put aside the unresolved debate over whether reckless application of force can
constitute “use” of force because defendant Castleman had pleaded guilty to
“intentionally and knowingly caus[ing] bodily injury,” which “necessarily involve[d]
the use of physical force.” Id. at 1414 & n.8 (2014). This was an obvious application
of the modified categorical approach to the mens rea alternatives in a single
subsection of the statute. Accord Avendano v. Holder, 770 F.3d 731, 734 (8th Cir.
2014) (“The Minnesota statute is divisible in the Descamps sense, because it provides
alternative culpable mental states: ‘purpose to terrorize’ and ‘reckless disregard of the
risk of causing . . . terror.’”). Finally, the Supreme Court of Nebraska has held that
committing third degree assault by intentionally causing bodily injury, and by
recklessly causing bodily injury, are different crimes. State v. Pribil, 395 N.W.2d 543,
547 (Neb. 1986). Based on these authorities, we conclude that the mens rea
alternatives in Neb. Rev. Stat. § 28-931(1) are “alternative element[s] in a divisible
statute” that permit use of the modified categorical approach to determine whether
Garcia-Longoria’s prior conviction was a crime of violence. Descamps, 133 S. Ct. at
2293.

                                          -5-
       Second, Garcia-Longoria argues, even if the Nebraska statute contains divisible
mens rea elements, the fact recitals in paragraph 31 of the PSR cannot establish that
his third degree assault conviction was for a crime of violence because the district
court may only consider a limited universe of court documents in conducting a
modified categorical analysis. It is true that, “where the PSR expressly relies on
police reports . . . that would be inadmissible at sentencing under the modified
categorical approach, the PSR’s factual assertions, even if a defendant does not object
to them, are not an adequate basis for affirming the defendant’s sentence.” United
States v. Thomas, 630 F.3d 1055, 1057 (8th Cir. 2011) (quotations and alterations
omitted). However, in cases where the PSR described prior offense conduct without
stating its sources, “we have held that failure to object relieved the government of its
obligation to introduce at sentencing the documentary evidence Taylor or Shepard
requires.” United States v. McCall, 439 F.3d 967, 974 (8th Cir. 2006) (en banc)
(citations omitted), abrogated in part on other grounds by Begay v. United States, 553
U.S. 137 (2008).

        That is the situation here. By not objecting to the facts set forth in paragraph
31 of the PSR, and by conceding that his prior assault felony conviction was a crime
of violence, Garcia-Longoria relieved the government of its obligation to submit court
documents to establish at sentencing, using the modified categorical approach, that
Garcia-Longoria’s prior conviction was a crime of violence because he intentionally
caused bodily injury. Therefore, we assume without deciding that violating Neb. Rev.
Stat. § 28-931(1) by recklessly causing bodily injury would not be a crime of violence,
and we conclude that the district court did not commit error -- much less plain error --
in determining that Garcia-Longoria’s advisory guidelines base offense level was 20
because his prior felony conviction for intentionally assaulting a police officer was a
crime of violence.

      The judgment of the district court is affirmed.
                     ______________________________

                                          -6-